Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          October 1, 2019

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    JEFFERSON COUNTY, a political subdivision                        No. 51500-8-II
    of the State of Washington,

                        Respondent,

          v.

    MICHAEL ANDERSON,                                         UNPUBLISHED OPINION

                        Appellant.



         SUTTON, J. — This appeal arises from Michael Anderson’s business of storing, selling, and

disposing of vehicles and other items on his property in Jefferson County and the County’s related

enforcement actions. Anderson appeals the superior court’s 2018 order of contempt and order for

warrant of abatement, the related fines, and the award of attorney fees and costs. He argues that

the state law definition of solid waste preempts the inclusion of junk vehicles within the definition

of solid waste under the County’s local ordinance and because the ordinance conflicts with state

law, the conflicting portions of the ordinance are unconstitutional. Anderson also argues that the

court erred by concluding that he was in contempt for violating the 2012 amended order granting

permanent injunction and issuing the order for the warrant of abatement.1 We hold that Anderson’s

preemption claims fail and that portions of the County’s ordinance are not unconstitutional. We



1
 He also argues that the court erred by entering an order for an amended permanent injunction in
2012 and denying his motion to declare the property as non-conforming. Because he failed to
appeal those orders, we decline to consider them.
No. 51500-8-II


affirm the order of contempt, the order for the warrant of abatement, the award of fines, and the

award of attorney fees and costs. We award the County reasonable appellate attorney fees and

costs, and deny Anderson’s request for reimbursement and appellate fees and costs.

                                               FACTS

       Anderson owns five acres in Jefferson County located at 890 Old Hadlock Road on which

he operates a business, Michael’s Custom Rebuild and Towing.

A. COMPLAINT AND DECLARATION OF PUBLIC NUISANCE

       In November 2006, the County filed a complaint against him and sought to have his

property declared a public nuisance under RCW 7.48.010, RCW 7.48.120, and RCW 9.66.010

based on his violations of Jefferson County Code (JCC) since 1997. Since then, Anderson and the

County have been in protracted litigation over what vehicles and other personal property were

required to be removed.

       In 2008, the County filed a motion for partial summary judgment to declare the property a

public nuisance. The superior court granted the motion. Anderson did not appeal this order.

B. ORDERS OF ABATEMENT AND ORDER GRANTING PERMANENT INJUNCTION RELATED TO THE
JUNK VEHICLES AND OTHER SOLID WASTE

       In 2011, the County filed a motion for an order for a warrant of abatement and for a

permanent injunction which the court granted. The permanent injunction specifically enjoined

Anderson from crushing or parting (disassembling or cannibalizing) motor vehicles, processing

scrap metal, depositing or leaving at or bringing or hauling to the property “any motor vehicle,

vehicle hulk, trailer, fifth wheel, boat or other personal property that did not and/or could not arrive

at [the property] under its own power.” Clerk’s Papers (CP) at 15.




                                                   2
No. 51500-8-II


       The County then supervised a massive clean-up of the property to remove 77 tons of solid

waste from the property included numerous “junk vehicles” as defined in RCW 46.55.010(5).2 CP

at 78. Approximately 221 vehicles or vehicle hulks were removed along with an additional 175

tons of solid waste.3

C. 2012 AMENDED PERMANENT INJUNCTION

       In April 2012, the County received a complaint that Anderson had been towing junk

vehicles back onto the property in violation of the March 2011 permanent injunction. The County

filed a motion for contempt. The court found Anderson in contempt, ordered him to pay the

County $1,959 by mid-July of 2012, and found that “[t]he County holds a reasonable belief that

based on [Anderson’s] behavior throughout this litigation that he will continue to defy and violate

the permanent injunctive relief the County obtained in March 2011.” CP at 80.

       The court concluded that Anderson’s property was a public nuisance; the harm was

immediate and irreparable because there was a nearby salmon-bearing stream; the County had a

clear legal and equitable right to protect the health, welfare, and general safety of its citizens by




2
  Under RCW 46.55.010(5) a “junk vehicle” is “a vehicle certified under RCW 46.55.230 as
meeting at least three of the following requirements: (a) Is three years old or older; (b) Is
extensively damaged, such damage including but not limited to any of the following: A broken
window or windshield, or missing wheels, tires, motor, or transmission; (c) Is apparently
inoperable; (d) Has an approximate fair market value equal only to the approximate value of the
scrap in it.”
3
  The “solid waste” removed from the property included the additional items Anderson was
enjoined from bringing to the property.


                                                 3
No. 51500-8-II


obtaining a warrant of abatement; and the soil was contaminated. The court also concluded that

Anderson had a full opportunity to be heard and upon subsequent inspection after the 2011

permanent injunction was issued, he engaged in additional violations, thereby necessitating

additional warrants of abatement in September 2012 which were lawfully executed. CP at 81-82.

The court concluded that “[c]urrently located upon and at the [property] is solid waste in a quantity

that would, if brought to the attention of this court through admissible evidence, violate[] the

Jefferson County Solid Waste Code now codified as [c]hapter 8.10 of the Jefferson County Code.”

CP at 82.

       On November 2, 2012, the court granted the County’s motion for an amended permanent

injunction and entered an order allowing for continuing jurisdiction. The court concluded that

Anderson’s property continued to be a public nuisance. The court enjoined him from crushing or

parting motor vehicles, processing scrap metal, and bringing any additional junk vehicles to the

property. Anderson did not appeal the 2012 amended order granting permanent injunction.

D. NEW COMPLAINTS AND AGREEMENT TO THE “RUN AND DRIVE” TEST FOR JUNK VEHICLES

       In 2014 and 2015, the County received new complaints that Anderson had brought more

solid waste onto the property. The County inspected the property twice in May 2017, and resumed

enforcement proceedings against Anderson to address these complaints. They tested 56 vehicles




                                                 4
No. 51500-8-II


to determine whether they qualified as junk vehicles under RCW 46.55.010(5) and JCC 8.10.100,4

the County’s ordinance governing solid waste.5

       The parties then entered into a stipulated agreement, adopted by the court, to use a “run

and drive” test to determine which of the previously untested vehicles qualified as junk vehicles.

The parties agreed to the following: 56 vehicles were tested in May 2017 by the County; some

vehicles were not operable on May 23, 2017, some vehicles qualified as junk vehicles under the

JCC and state law, and many other vehicles and items may also qualify as solid waste, such as

inoperable boats, vehicle parts, and vehicle hulks; in September 2017, the County would video any



4
 Located at https://www.codepublishing.com/WA/JeffersonCounty/html/JeffersonCounty08/
JeffersonCounty0810.html#8.10.100
5
 Under JCC 8.10.100, “A junk vehicle includes campers, boats, boat trailers or any other type of
vehicle used for human transportation which may exhibit any of the following:
    Build-up of debris, moss or weeds on, in, under, or around the vehicle that obstructs use;
    Damage to the frame;
    More than one missing or shattered window or windshield;
    More than one inoperable or missing headlight or taillight;
    More than one flat tire;
    A missing or inoperable engine or transmission;
    A missing wheel, license plate, driver-side mirror, tire, body panel, door, hood or other
       obvious body part, not including a bumper.
    A license plate that has been invalid for more than 60 days.
    Evidence that the vehicle has not been moved in at least 60 days.
A vehicle certified under RCW 46.55.230 as meeting at least three of the following requirements
shall be considered a junk vehicle:
1. Three (3) years old or older;
2. Extensively damaged, such damage including but not limited to the following: a broken window
or windshield, or missing wheels, tires, motor, or transmission;
3. Apparently inoperable; and/or
4. Has approximate fair market value equal only to the approximate value of the scrap in it.
For enforcement purposes, possessing three (3) or more junk vehicles on a single property of any
size is not allowed under this regulation.”


                                                 5
No. 51500-8-II


attempts to determine if other items were operable; if the items were shown to be operable, they

would not be considered junk vehicles, but if any items were not operable within 5 minutes or less

from the first attempt, they would be considered junk vehicles. The court set a review hearing for

September 22, 2017.

       On September 13, 2017, the County again inspected the property and the County and

Anderson performed the “run and drive” test on the vehicles on the property. The County took

video of the testing and determined that many of the vehicles would not run. Roger Parker, a

County health employee with expertise in junk vehicles, prepared a list of the junk vehicles, later

filed with the superior court as exhibit 11. In his declaration, Parker opined that Anderson brought

over 90 junk vehicles onto the property after entry of the 2012 amended permanent injunction.

E. ORDER FOR WARRANT OF ABATEMENT

       In November 2017, the County filed a motion for an order for a warrant of abatement

requesting the removal of solid waste, including junk vehicles, from the property. The County

argued that a warrant was appropriate because the property had already been declared a public

nuisance and Anderson had (1) brought more solid waste which included junk vehicles onto the

property, and (2) failed to remove the offending junk vehicles from the property in violation of the

2012 amended permanent injunction.

F. MOTION AND ORDER TO SHOW CAUSE RE CONTEMPT AND COURT’S ORDER ON CONTEMPT,
AWARD OF FINES AND ATTORNEY FEES AND COSTS

       On December 1, 2017, the County filed a motion for an order to show cause why Anderson

should not be held in contempt of the 2012 amended permanent injunction. After a hearing, the

court granted the County’s motion and ordered that Anderson appear for a show cause hearing on




                                                 6
No. 51500-8-II


January 26, 2018. At that hearing, the court addressed the County’s motion to find Anderson in

contempt and the County’s motion requesting the court to issue an order for warrant of abatement.

       The court made the following relevant findings of fact. The County conducted additional

inspections of the property in May and September 2017 and tested 56 vehicles, subject to the

parties’ agreement that any vehicle not operable within 5 minutes of testing qualified as a junk

vehicle subject to abatement and removal. The court further found that the County had provided

evidence that Anderson was in contempt because (1) he had brought personal property and solid

waste onto the property, including but not limited to junk vehicles, vehicle hulks, vehicle parts,

and tires; (2) he had intentionally violated the amended permanent injunction; and (3) it was within

his power to comply with the order. The County incurred $9,425 in attorney fees and costs to

research and prosecute this case.

       Based on its findings, the court entered the following relevant conclusions of law.

Anderson disobeyed a mandate of the court that was within his power to comply with under RCW

7.21.010(1)(b) and RCW 7.21.030. The County established that Anderson was in contempt and

that civil contempt sanctions were necessary to coerce his compliance with the 2012 amended

permanent injunction. Anderson’s prior fine for contempt was $1,539 for three days of violations,

his current violations were more extensive, and thus, the court ordered him to pay $9,425 in legal

fees to the County and one associated cost, and ordered him to pay an additional $6,000 fine. The

court then entered an order of contempt and an order directing issuance of the warrant of abatement

for the property requiring that Anderson remove the offending junk vehicles on the property and

setting a review hearing. Anderson appeals.




                                                 7
No. 51500-8-II


                                            ANALYSIS

                                       I. LEGAL PRINCIPLES

       “Unchallenged findings [of fact] are verities on appeal.” Jensen v. Lake Jane Estates, 165
Wash. App. 100, 105, 267 P.3d 435 (2011). We review a superior court’s conclusions of law de

novo to determine whether they are supported by the findings of fact. Sunnyside Valley Irrigation

Dist. v. Dickie, 149 Wash. 2d 873, 880, 73 P.3d 369 (2003).

       We review the interpretation of a statute de novo. Jametsky v. Olsen, 179 Wash. 2d 756, 761,

317 P.3d 1003 (2014). When engaging in statutory interpretation, we endeavor to determine and

give effect to the legislature’s intent. Jametsky, 179 Wash. 2d at 762. In determining the legislature’s

intent, we must first examine the statute’s plain language and ordinary meaning. Jametsky, 179
Wash. 2d at 762. Legislative definitions included in the statute are controlling, but in the absence of

a statutory definition, we give the term its plain and ordinary meaning as defined in the dictionary.

American Cont’l Ins. Co. v. Steen, 151 Wash. 2d 512, 518, 91 P.3d 864 (2004). In addition, we

consider the specific text of the relevant provision, the context of the entire statute, related

provisions, and the statutory scheme as a whole when analyzing a statute’s plain language. Lowy

v. PeaceHealth, 174 Wash. 2d 769, 779, 280 P.3d 1078 (2012).

       If there is more than one reasonable interpretation of the plain language, the statute is

ambiguous. Jametsky, 179 Wash. 2d at 762. When a statute is ambiguous, we resolve ambiguity by

engaging in statutory construction and considering other indications of legislative intent.

Jametsky, 179 Wash. 2d at 762. However, if the statute is unambiguous, we apply the statute’s plain

meaning as an expression of legislative intent without considering other sources. Jametsky, 179
Wash. 2d at 762.



                                                 8
No. 51500-8-II


                          II. ORDER FOR WARRANT TO ABATE A NUISANCE

A. COURT’S STATUTORY AUTHORITY

         Anderson argues that the superior court erred by entering the order for a warrant requiring

abatement of a nuisance because it did not have the statutory authority to order him to remove the

junk vehicles.6 Anderson argues that the County should have pursued a public nuisance route,

“with more stringent safeguards for the property owner.” Appellant’s Opening Br. at 31. The

County argues that the superior court had authority to issue the order under RCW 7.21.030(2)(c).

We hold that the superior court, after finding Anderson was in contempt, had the statutory authority

to enter the abatement order, and thus, Anderson’s claim fails.

         RCW 7.21.030(2)7 states, in relevant part, that

         [i]f the court finds that [a] person has failed or refused to perform an act that is yet
         within the person’s power to perform, the court may find the person in contempt of
         court and impose one or more of the following remedial sanctions:
                 ....
                 (c) An order designed to ensure compliance with a prior order of the court.

         Anderson does not assign error to any of the findings of fact in either order he appeals, and

thus, the findings of fact are verities.8 The superior court found that Anderson had “created,

condoned, and worsened the nuisance by violating the terms of the 2012 [a]mended [p]ermanent



6
 Preliminarily, the County argues that Anderson’s appeal of the order for warrant of abatement is
moot because after Anderson filed his appeal, he removed the junk vehicles as required in the order
of abatement. There is nothing in the record to substantiate this assertion. See RAP 9.6(a). Thus,
we address the merits of this issue.
7
 The legislature amended RCW 7.21.030 in 2019. Laws of 2019, ch. 312 § 3. Because these
amendments are not relevant here, we cite to the current version of this statute.
8
    Jensen, 165 Wash. App. at 105.


                                                    9
No. 51500-8-II


[i]njunction.” CP at 678. In that order, the court instructed Anderson to abate the conditions on

that property “that make it a public nuisance.” CP at 680. In the 2018 contempt order, the superior

court found that Anderson had violated the 2012 amended permanent injunction order and further

found that it was within his power to comply. Under RCW 7.21.030(2), a court, after finding that

an individual is in contempt and that it is within that person’s power to comply, “may find the

person in contempt of court and impose one or more of the following remedial sanctions . . . .”

The language of the statute is unambiguous as to the court’s authority. Thus, the court had the

statutory authority to enter the abatement order that required the abatement of junk vehicles for

Anderson’s violation of the 2012 amended permanent injunction order. Anderson’s claim that the

court lacked statutory authority to have him remove the junk vehicles, fails.9

B. STATUTORY PREEMPTION

       Anderson argues that (1) the County’s ordinance, JCC 8.10.100, broadly defines “solid

waste” to include abandoned vehicles as well as junk vehicles, (2) this portion of the ordinance

conflicts with the more narrow definition of solid waste under RCW 70.95.030(22), and (3) state

law preempts this portion of the ordinance, rendering the conflicting portions of the ordinance

unconstitutional.

       We review constitutional preemption challenges de novo. Emerald Enterprises, LLC v.

Clark County, 2 Wash. App. 2d 794, 803, 413 P.3d 92 (citing Watson v. City of Seattle, 189 Wash. 2d
149, 158, 401 P.3d 1 (2017)), review denied, 190 Wash. 2d 1030 (2018). Under article XI, section

11 of the state constitution, counties may make and enforce “all such local police, sanitary and



9
 Because we hold that the superior court acted with statutory authority, we do not consider
Anderson’s additional argument that the court did not have the inherent authority to act.


                                                10
No. 51500-8-II


other regulations as are not in conflict with general laws.” WASH. CONST. art. XI, § 11. “[A]n

ordinance is valid under this provision ‘unless: (1) the Ordinance conflicts with some general law;

(2) the Ordinance is not a reasonable exercise of the [County’s] police power; or (3) the subject

matter of the Ordinance is not local.’” Cannabis Action Coal. v. City of Kent, 183 Wash. 2d 219,

225-26, 351 P.3d 151 (2015) (quoting Weden v. San Juan County, 135 Wash. 2d 678, 692-93, 958
P.2d 273 (1998)). Because we presume the ordinance is constitutional, the party challenging an

ordinance, here Anderson, has the heavy burden of establishing the constitutional invalidity of the

ordinance. HJS Dev., Inc. v. Pierce County, 148 Wash. 2d 451, 477, 61 P.3d 1141 (2003). “‘Every

presumption will be in favor of constitutionality.’” HJS Dev., Inc., 148 Wash. 2d at 477 (quoting

Lenci v. City of Seattle, 63 Wash. 2d 664, 667-68, 388 P.2d 926 (1964)).

       Washington law recognizes two categories of preemption: field preemption and conflict

preemption. Cannabis Action Coal., 183 Wash. 2d at 226. Field preemption may be either express

or implied. Cannabis Action Coal., 183 Wash. 2d at 226. It is express if “there is express legislative

intent to preempt the field,” and it is implied if the intent to preempt is “necessarily implied . . .

from the purpose of the statute and the facts and circumstances under which it was intended to

operate.” Lawson City v. City of Pasco, 168 Wash. 2d 675, 679, 230 P.3d 1038 (2010) (citation

omitted). Courts have recognized that when a state statute expressly provides for local jurisdiction

over a subject, state law does not impliedly preempt the field of that subject. Cannabis Action

Coal, 183 Wash. 2d at 226-27. Conflict preemption may occur in one of three ways. See Emerald

Enterprises, 2 Wash. App. 2d at 804. Conflict preemption may arise when an ordinance permits

what state law forbids or forbids what state law permits, it may occur when an ordinance thwarts

the legislative purposes or statutory scheme, and it may exist when the local ordinance exercises



                                                 11
No. 51500-8-II


power that the statutory scheme did not confer on local governments. Emerald Enterprises, 2 Wn.

App. 2d at 804.

       If a state statute does not have an express preemption clause, we next consider whether

field preemption is implied. Cannabis Action Coal, 183 Wash. 2d at 226-27. When, “the legislature

is silent on its intent to occupy a given field, we may refer to the purposes of the particular

legislative enactment and to facts and circumstances upon which the statute was intended to

operate,” to determine whether there is implied preemption. HJS Dev., Inc., 148 Wash. 2d at 477.

1. No Field Preemption

       a. Express Preemption

       Anderson argues that the more narrow definition of “solid waste” under RCW

70.95.030(22) expressly preempts the broader definition of “solid waste” under JCC 8.10.100.

Anderson argues that RCW 70.95.030(22) defines “solid waste” to include “abandoned vehicles,”

but not “junk vehicles,” which he claims are separately regulated under RCW 46.55.230. He

argues that the state law definition preempts the inclusion of junk vehicles within the definition of

solid waste under JCC 8.10.100. Thus, he argues that the junk vehicles on his property were not

“abandoned vehicles” and the court should not have concluded that the junk vehicles on his

property were “solid waste” subject to abatement, or that he was in contempt. We disagree.

       The legislature has placed “the responsibility of county and city governments to assume

primary responsibility for solid waste management and to develop and implement aggressive and

effective waste reduction and source separation strategies.” RCW 70.95.010(6)(c).

       RCW 70.95.030(22) defines “solid waste” as “all putrescible and non-putrescible solid and

semisolid wastes including, but not limited to, garbage, rubbish, ashes, industrial wastes, swill,



                                                 12
No. 51500-8-II


sewage sludge, demolition and construction wastes, abandoned vehicles or parts thereof, and

recyclable materials.” (Emphasis added).

       The County’s ordinance, JCC 8.10.100, defines “solid waste” as follows:

       All putrescible and non-putrescible solid and semi-solid wastes, including, but not
       limited to, garbage, rubbish, ashes, industrial wastes, swill, animal wastes,
       construction and demolition wastes, land clearing wastes, contaminated soils,
       contaminated dredged spoils, junk vehicles or parts thereof (including waste tires),
       and discarded commodities. This includes all liquid, solid and semi-solid, materials
       that are not the primary products of public, private, industrial, commercial, mining
       and agricultural operations. Solid waste also includes, but is not limited to,
       woodwaste, dangerous waste, yard waste, bulky waste biomedical waste, animal
       waste, waste tires, recyclable materials, and problem wastes. . . .

(Emphasis added). The definition of “solid waste” under JCC 8.10.100 is more specific and

includes junk vehicles, unlike the state law definition of “solid waste.”

       RCW 70.95.160 specifically authorizes counties to adopt solid waste regulations that are

“more stringent than the minimum functional standards” adopted by the Department of Ecology

in WAC 173-304. Thus, the state law regulating solid waste and the definition of solid waste under

RCW 70.95.030(22) do not preempt the field of solid waste as there is no express legislative intent

to do so in the statute. Further, the legislature separately and expressly authorizes counties under

RCW 70.95.160 to adopt more stringent solid waste regulations, as the County did here by enacting

JCC 8.10.100. Thus, Anderson’s claim of express preemption fails. We next consider whether

field preemption is implied.




                                                 13
No. 51500-8-II


       b. No Implied Preemption

       If a state statute does not have an express preemption clause, we next consider whether

implied field preemption applies. Cannabis Action Coal, 183 Wash. 2d at 226. When “the legislature

is silent on its intent to occupy a given field, we may refer to the purposes of the particular

legislative enactment and to facts and circumstances upon which the statute was intended to

operate,” to determine whether there is implied preemption. HJS Dev., Inc., 148 Wash. 2d at 477.

       As discussed above, the legislature expressly authorized counties to enact more stringent

solid waste regulations under RCW 70.95.160. Thus, the legislature did not impliedly preempt the

field of solid waste. We hold that Anderson’s claim of implied preemption fails. We next consider

whether conflict preemption applies.

2. No Conflict Preemption

       Anderson argues that (1) “[u]nder state law[,] junk vehicles on private property with

permission of the property owner do not fit with in the statutory definition of solid waste” under

RCW 70.95.030(22), (2) there is a conflict with the county ordinance defining solid waste, and (3)

conflict preemption applies. Appellant’s Opening Br. at 28 (boldface omitted). We hold that

because there is no conflict, conflict preemption does not apply.

       Under conflict preemption precedent, a state law preempts a local ordinance “when an

ordinance permits what state law forbids or forbids what state law permits.” Lawson, 168 Wash. 2d

at 682. We will find state law to preempt an ordinance only if the ordinance “‘directly and

irreconcilably conflicts with the statute.’” Lawson, 168 Wash. 2d at 682 (internal quotation marks

omitted) (quoting HJS Dev., Inc., 148 Wash. 2d at 482). However, if “the ordinance and the statute

can be harmonized, no conflict will be found.” HJS Dev., Inc., 148 Wash. 2d at 482.



                                                14
No. 51500-8-II


       Chapter 46.55 RCW applies to towing and impoundment. RCW 46.55.230(1)(a) states,

“Notwithstanding any other provision of law, any law enforcement officer having jurisdiction, or

any employee or officer of a jurisdictional health department acting pursuant to RCW 70.95.240,

or any person authorized by the director shall inspect and may authorize the disposal of an

abandoned junk vehicle.” This statute permits law enforcement and county health departments to

authorize the disposal of an abandoned junk vehicle by a registered tow truck operator. The statute

does not preempt a county from adopting more stringent solid waste regulations as authorized by

RCW 70.95.160. Rather, RCW 70.95.160 specifically authorizes counties to adopt solid waste

regulations that are “more stringent than the minimum functional standards” adopted by the

Department of Ecology in WAC 173-304.

       Anderson argues that the difference in the definitions of solid waste creates an

irreconcilable conflict. Despite the difference in the statutory and ordinance definitions of solid

waste, the legislature also contemplated that counties, through their health departments and law

enforcement, could dispose of abandoned junk vehicles. RCW 46.55.230. Thus, JCC 8.10.100

does not conflict with state law because it does not allow an enforcement mechanism that state law

prohibits when it permits regulation of junk cars as solid waste because that authority exists under

RCW 46.55.230 and RCW 70.95.160. Anderson does not show that the ordinance prohibits

something (possession of junk vehicles on one’s own property) that state law permits.

       Nor does the ordinance trigger conflict preemption by thwarting the purpose of the

legislative scheme or exercising power that the statutory scheme did not confer on Jefferson

County. See Emerald Enterprises, 2 Wash. App. 2d at 804. RCW 70.95.160 explicitly authorizes

local governments to adopt more stringent stands for solid waste management. In this way, JCC



                                                15
No. 51500-8-II


8.10.100 furthers, rather than thwarts the state statutory scheme. Moreover, RCW 70.95.160

expressly confers upon local governments the power to adopt more stringent regulations for solid

waste management, so Jefferson County was exercising power created by the statutory scheme of

RCW 70.95.160 when it enacted JCC 8.10.100.

        Here, the court properly relied on the statutory definition of junk vehicle under RCW

46.55.010(5), the broader definition of junk vehicle under JCC 8.10.100, and the agreed “run and

drive” test to conclude that over 90 junk vehicles were brought onto Anderson’s property in

violation of the 2012 amended order granting permanent injunction. For the order for warrant of

abatement, the court found that Anderson “has created, condoned and worsened the nuisance by

violating the terms of the 2012 [a]mended [p]ermanent [i]njunction.” CP at 678. Thus, we hold

that Anderson’s claim that the county ordinance conflicts with state law and conflict preemption

applies, fails.10

                                          III. CONTEMPT

        Anderson argues that the superior court erred by finding him in contempt of court. We

disagree.

        We review a contempt order for an abuse of discretion. Weiss v. Lonnquist, 173 Wash. App.
344, 363, 293 P.3d 1264 (2013). A superior court abuses its discretion when its decision rests on

unreasonable or untenable grounds. Weiss, 173 Wash. App. at 363.




10
  Because his claim fails, we do not separately address his additional claim that the court failed to
interpret the contempt order consistent with state law.


                                                 16
No. 51500-8-II


        We review whether the findings support the conclusions of law. Scott’s Excavating

Vancouver, LLC v. Winlock Props., LLC, 176 Wash. App. 335, 341, 308 P.3d 791 (2013). We review

a superior court’s conclusions of law de novo. Sunnyside Valley Irr. Dist., 149 Wash. 2d at 880.

        Here, the superior court permanently enjoined Anderson from “[d]epositing or leaving at

or bringing or hauling to the [property] any solid waste, including but not limited to junk vehicles,

vehicles hulks, vehicle parts, tires and/or any other personal property which fits within the statutory

definition of solid waste.” CP at 668 (internal quotation marks omitted). The court found that

“[i]t was within Mr. Anderson’s power to comply with every requirement of the 2012 [a]mended

[p]ermanent [i]njunction.” CP at 668.

        The superior court concluded that Anderson had failed to comply with the 2012 amended

permanent injunction, the County had met its burden of proving the elements of contempt of court

under RCW 7.21.010(1)(b) and RCW 7.21.030 by a preponderance of the evidence, and Anderson

was in contempt of the 2012 amended permanent injunction based on the court’s findings of fact.

These conclusions support the superior court’s order that as of January 26, 2018, Anderson was in

contempt for violating the amended permanent injunction order. Thus, Anderson’s argument that

the court abused its discretion, fails.

         IV. REIMBURSEMENT, SUPERIOR COURT FEES, AND APPELLATE FEES AND COSTS

        Anderson argues that (1) the superior court erred by awarding the County attorney fees and

costs below, (2) we should award him reimbursement, attorney fees and costs, and compensation

for expenses related to the actions he took to comply with the warrant of abatement, and (3) we

should award him appellate attorney fees and costs. The County argues that the superior court did

not abuse its discretion by awarding it reasonable attorney fees and costs below and requests an



                                                  17
No. 51500-8-II


award of reasonable appellate attorney fees and costs for defending the contempt order on appeal.

We hold that the superior court did not err by awarding the County reasonable attorney fees and

costs below. Because Anderson does not prevail on appeal, we deny his request. We also hold

that the County is entitled to an award of reasonable appellate attorney fees and costs, and thus,

we grant that request.

A. SUPERIOR COURT, ATTORNEY FEES AND COSTS, AND AWARD OF FINES.

       We review a superior court’s award of attorney fees and costs for an abuse of discretion.

Chuong Van Pham v. Seattle City Light, 159 Wash. 2d 527, 538, 151 P.3d 976 (2007). As discussed

above, a court abuses its discretion when its decision is manifestly unreasonable or based on

untenable grounds. Chuong Van Pham, 159 Wash. 2d at 538. A court necessarily abuses its

discretion when basing its decision on an erroneous view of the law or when applying an incorrect

legal standard. McCoy v. Kent Nursery, Inc., 163 Wash. App. 744, 758, 260 P.3d 967 (2011).

       RCW 7.21.030(2) states, in relevant part, that

       [i]f the court finds that [a] person has failed or refused to perform an act that is yet
       within the person’s power to perform, the court may find the person in contempt of
       court and impose one or more of the following remedial sanctions:
               ....
               (c) An order designed to ensure compliance with a prior order of the court.

       RCW 7.21.030(3) states that

       [t]he court may, in addition to the remedial sanctions set forth in subsection (2) of
       this section, order a person found in contempt of court to pay a party for any losses
       suffered by the party as a result of the contempt and any costs incurred in
       connection with the contempt proceeding, including reasonable attorney[] fees.




                                                 18
No. 51500-8-II


       In the order of contempt against Anderson, the superior court awarded the County attorney

fees and costs in the amount of $9,425. Anderson was ordered to pay the County an additional

fine of $6,000.00 “as a consequence of his contemptuous acts.”

       Because RCW 7.21.030(3) authorizes an award of fees and costs below and the superior

court based its award on Anderson’s failure to comply with the 2012 amended permanent

injunction order, we hold that the court did not abuse its discretion and we affirm the award of

fines and attorney fees and costs to the County below.

B. APPELLATE ATTORNEY FEES AND COSTS

       RAP 14.2 provides that we may award costs to the party who substantially prevails on

review. RAP 18.1(b) provides that a party requesting attorney fees and costs “must devote a

section of its opening brief to the request for the fees or expenses.” “RCW 7.21.030(3) permits an

award of attorney fees incurred by a party in defending the appeal of a contempt order,” related to

a remedial sanction. In re Rapid Settlements, Ltd., 189 Wash. App. 584, 617, 359 P.3d 823 (2015).

We hold that the County is entitled to an award of reasonable appellate fees and costs because it

substantially prevailed on appeal.

                                         CONCLUSION

       We hold that Anderson’s preemption claims fail and that portions of the County’s

ordinance are not unconstitutional. We affirm the order of contempt, the order for the warrant of

abatement, the award of fines, and the award of attorney fees and costs. We award the County




                                                19
No. 51500-8-II


reasonable appellate attorney fees and costs, and deny Anderson’s request for reimbursement and

appellate fees and costs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 MELNICK, P.J.




 GLASGOW, J.




                                               20